This is an appeal from a conviction for unlawfully carrying a pistol, with the lowest punishment assessed.
The sole question in the case is whether or not the evidence was sufficient to sustain the conviction. The State introduced two witnesses, one of whom testified positively that appellant did have and carry a pistol. He was strongly corroborated by the party he was with in some particulars. Appellant denied positively that she had the pistol at the time and place testified to by the State's witness, and her friend who was with her testified substantially to the same thing. So that it is seen that the State's testimony, if believed, unquestionably was sufficient to show the commission of the offense and authorized the verdict, while that of the accused would have authorized the jury to have acquitted her. The jury believed the State's witnesses, and we can not disturb the verdict.
The judgment is, therefore, affirmed.
Affirmed.